            Case 4:18-cv-06753-PJH Document 70-2 Filed 09/19/19 Page 1 of 3



 1 Kathleen R. Hartnett (SBN 314267)
   BOIES SCHILLER FLEXNER LLP
 2 44 Montgomery Street, 41st Floor
   San Francisco, CA 94104
 3 Telephone:    (415) 293-6800
   Facsimile:    (415) 293-6899
 4 Email:        khartnett@bsfllp.com
 5 Damien J. Marshall (pro hac vice admitted)
   BOIES SCHILLER FLEXNER LLP
 6 55 Hudson Yards, 20th Floor
   New York, NY 10001
 7 Telephone:   (212) 446-2300
   Facsimile:   (212) 446-2350
 8 Email:       dmarshall@bsfllp.com
 9 Andrew J. Ceresney (pro hac vice pending)
   DEBEVOISE & PLIMPTON LLP
10 919 Third Avenue
   New York, NY 10022
11 Telephone:   (212) 909-6000
   Facsimile:   (212) 909-6836
12 Email:       aceresney@debevoise.com
13 Attorneys for Defendants Ripple Labs Inc.,
   XRP II, LLC, and Bradley Garlinghouse
14

15                                UNITED STATES DISTRICT COURT
16                              NORTHERN DISTRICT OF CALIFORNIA

17                                        OAKLAND DIVISION

18 In re RIPPLE LABS INC. LITIGATION,             Case No. 18-cv-06753-PJH
19                                                DECLARATION OF KATHLEEN HARTNETT
                                                  IN SUPPORT OF DEFENDANTS’ REQUEST
20 This Document Relates To:                      FOR JUDICIAL NOTICE
   All Actions
21                                                Date:    January 15, 2020
                                                  Time:    9:00 a.m.
22                                                Place:   Courtroom 3
                                                  Judge:   Hon. Phyllis J. Hamilton
23
                                                  Consolidated Complaint filed: August 5, 2019
24
                                                  [FILED CONCURRENTLY WITH
25                                                NOTICE OF MOTION AND MOTION TO
                                                  DISMISS, MEMORANDUM OF POINTS AND
26                                                AUTHORITIES; REQUEST FOR JUDICIAL
                                                  NOTICE]
27

28


          DECLARATION OF KATHLEEN HARTNETT ISO REQUEST FOR JUDICIAL NOTICE
                               CASE NO. 18-cv-06753-PJH
             Case 4:18-cv-06753-PJH Document 70-2 Filed 09/19/19 Page 2 of 3



 1                             DECLARATION OF KATHLEEN HARTNETT
 2         I, Kathleen R. Hartnett, declare and state as follows:
 3         1.      I am a partner with the law firm Boies Schiller Flexner LLP, attorneys of record in this
 4 action for defendants Ripple Labs Inc. (“Ripple”), XRP II, LLC (“XRP II”), and Bradley Garlinghouse

 5 (collectively, “Defendants”). I am a member of good standing of the Bar of the State of California, and I

 6 am admitted to practice before this Court. I have personal knowledge of the matters set forth in this

 7 declaration, and if called upon to do so, I would testify competently to them.

 8         2.      Plaintiff’s Consolidated Complaint for Violations of Federal and California Law
 9 (“Complaint”) cites the Statement of Facts from the federal government’s May 2015 settlement

10 agreement with Ripple and XRP II. Complaint ¶ 2 & n.2; see also id. ¶¶ 25, 112. The Statement of

11 Facts is available at https://www.fincen.gov/sites/default/files/shared/Ripple_Facts.pdf.      A true and
12 correct copy of the Statement of Facts is attached as Exhibit A.

13         3.      Plaintiff’s Complaint cites and quotes from the “Ripple credits” page of Ripple’s Wiki
14 website. Complaint ¶ 24 & n.7, ¶ 130 & n.91, ¶ 145 & n.99. This webpage does not exist at the link

15 Plaintiff repeatedly cites in his Complaint. However, an archived copy of the webpage from September

16 28, 2017 (the most recent version on archive.org) containing the language Plaintiff quotes is available at

17 https://web.archive.org/web/20170928101259/https://wiki.ripple.com/Ripple_credits. A true and correct

18 copy of this archived “Ripple credits” webpage is attached as Exhibit B.

19         4.      Plaintiff’s Complaint cites and quotes from the “Q1 2018 XRP Markets Report” page of
20 Ripple’s website.    Complaint ¶ 36 & n.16. This webpage, dated April 25, 2018, is available at
21 https://www.ripple.com/insights/q1-2018-xrp-markets-report. A true and correct copy of this webpage

22 is attached as Exhibit C.

23         5.      Plaintiff’s Complaint cites a CNBC article titled “Ripple is sitting on close to $80 billion
24 and could cash out hundreds of millions per month—but it isn’t.” Complaint ¶ 52. This article,

25 published Jan. 16, 2018, is available at https://www.cnbc.com/2018/01/16/why-ripple-is-not-cashing-

26 out-its-xrp-holdings.html. A true and correct copy of the article is attached as Exhibit D.

27         I declare under penalty of perjury under the laws of the United States of America that the
28 foregoing is true and correct.

                                           1
          DECLARATION OF KATHLEEN HARTNETT ISO REQUEST FOR JUDICIAL NOTICE
                               CASE NO. 18-cv-06753-PJH
      Case 4:18-cv-06753-PJH Document 70-2 Filed 09/19/19 Page 3 of 3



 1   Executed on September 19, 2019, in Oakland, California.
 2
                                                /s/ Kathleen R. Hartnett
 3                                              Kathleen R. Hartnett
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                      2
     DECLARATION OF KATHLEEN HARTNETT ISO REQUEST FOR JUDICIAL NOTICE
                          CASE NO. 18-cv-06753-PJH
